Petition for Writ of Mandamus Denied and Memorandum Opinion filed
May 19, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00346-CR



                    IN RE DAVID LEE JOHNSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1949794

                         MEMORANDUM OPINION

      On April 15, 2015, relator David Lee Johnson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Maria T. Jackson, presiding judge of the 339th District Court of Harris County,
and the Harris County District Clerk to: 1) produce video recordings from the
courtroom and holding cell where relator negotiated his plea bargain; and
2) provide relator with the reporter’s record and supplemental clerk’s record from
the plea hearing where relator pleaded guilty and was sentenced.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                                  PER CURIAM


Panel consists of Justices Boyce, McCally, and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2